DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An amendment was received from applicant on 10/15/2021.
3.	Claims 1, 11 and 33 are amended.
4.	Claims 3, 4, 6, 7, 9, 10, 12, 14, 15, 17, 18, 21-23, 28, 30, 34-38 and 40-45 are canceled.
5.	Claims 49 and 50 are new.
6.	Claims 1-2, 5, 8, 11, 13, 16, 19-20, 24-27, 29, 31-33, 39 and 46-50 are remaining in the application.
7.	The amended Drawings (Replacement and Annotated Sheets) are accepted.
Allowable Subject Matter
8.	Applicant’s amendment overcomes all previous objections and rejections as presented in the Non Final Rejection mailed on 4/21/2021.
9.	In view of the foregoing, the remaining claims 1-2, 5, 8, 11, 13, 16, 19-20, 24-27, 29, 31-33, 39 and 46-50 are allowed.
Reasons for Allowance
10.	The prior art does not disclose, teach or suggest:
The claimed mooring apparatus comprising: a socket comprising a pair of seats, a connection member comprising a pair of trunnions arranged such that the connection member is rotatable about an axis defined by the pair of trunnions when the connection member is received in the socket, and the socket, wherein the socket comprises a pair of substantially hook-shaped seats configured to receive the pair of trunnions and a guide portion for guiding the pair of trunnions during installation of the connection member in the socket, the guide portion extending to a limiting portion; and a positioning arrangement comprising a guide and configurable to install the connection member in the socket by a pulling force applied to seat the pair of trunnions on the pair of seats by a line connected to the connection member and extending around the guide, wherein the limiting portion is configured to stop the connection member interfering with the guide during installation of the connection member;
Nor, 
The claimed mooring system comprising: a first line; a second line; and a mooring apparatus comprising: a socket comprising a pair of seats, a connection member comprising a pair of trunnions arranged such that the connection member is rotatable about an axis defined by the pair of trunnions when the connection member is received in the socket; and a positioning arrangement comprising a guide; wherein the pair of trunnions is configured to be seated on the pair of seats by: a pulling force applied to the first line connected to a first end of the connection member for positioning the connection member relative to the pair of seats; and a pulling force applied to the second line extending around the guide and connected to a second end of the connection member.
Nor,
The claimed method of configuring a mooring apparatus, wherein the method comprises:
(a) providing the mooring apparatus-as claimed in claim 1; comprising: a socket comprising a pair of seats: a connection member comprising a pair of trunnions arranged such that the connection member is rotatable about an axis defined by the pair of trunnions when the connection member is received in the socket; and a positioning arrangement comprising a guide: (b) connecting a first line to a first end of the connection member and connecting a second line to a second end of the connection member and extending the second line around the guide; and (c) installing the connection member in the socket by applying pulling forces to the first and second lines to position the connection member relative to the pair of seats and to seat the pair of trunnions on the pair of seats connecting a first portion of a line to a line engaging apparatus of the connection member, and extending the line around the guide portion; and seating the pair of trunnions on the pair of seats.
As specifically claimed by applicant.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
10/19/2021